Citation Nr: 1816687	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-23 477	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hemorrhagic ovarian cyst.

2.  Entitlement to service connection for a neurological disability of the right upper extremity, to include carpal tunnel syndrome and radiculopathy, secondary to the service-connected degenerative disc disease of the cervical spine (cervical spine disability).

3.  Entitlement to service connection for a neurological disability of the left upper extremity, to include carpal tunnel syndrome and radiculopathy, secondary to the service-connected cervical spine disability.

(The issues of entitlement to service connection for trigeminal neuralgia of the jaw;  a lumbar spine disability, to include lumbar spine sacralization with subsequent mild degenerative facet changes at the lumbosacral junction; chronic headaches; a left knee disability, to include patellofemoral syndrome and chondromalacia; a right knee disability; lumbar radiculopathy; and chronic sinusitis will be addressed in a separate decision).

REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1989 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Subsequently, jurisdiction was transferred to the RO in St. Petersburg, Florida.

In the March 2012 rating decision, the RO also denied service connection for bilateral hallux valgus.  The Veteran initiated an appeal as to this claim in her February 2013 Statement in Support of Claim, along with the above listed claims.  Thereafter, in a May 2014 rating decision, the RO granted service connection for hallux valgus of the right and left feet and assigned non-compensable disability ratings.  

Notwithstanding the grants of service connection for hallux valgus of the right and left feet, in a February 2018 Written Brief Presentation, the Veteran's representative asserted that since the Veteran has not expressed her satisfaction with respect to the non-compensable disabilities ratings assigned the claims remained in appellate status.  However, a claim for an increased, initial disability rating is a downstream issue, which requires a separate notice of disagreement to initiate an appeal.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, the grants of service connection for hallux valgus of the right and left feet constitute full awards of the benefits sought on appeal, and the claims are no longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

The Board has broadened and re-characterized the service connection claim for carpal tunnel syndrome of the right wrist to a claim for a neurological disability of the right upper extremity, to include carpal tunnel syndrome and radiculopathy, secondary to the service-connected cervical spine disability.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record); see also April 2011 Letter from the Veteran (the Veteran characterized the claims as radiculopathy of the right and left upper extremities, secondary to service-connected service spine disability, claimed as carpal tunnel syndrome).

The Board has also broadened and re-characterized the service connection claim for radiculopathy of the left upper extremity to a claim for a neurological disability of the left upper extremity, to include carpal tunnel syndrome and radiculopathy, secondary to the service-connected cervical spine disability.  See Clemons, supra; see also April 2011 Letter from the Veteran.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.






REMAND

I.  Service Connection for a Hemorrhagic Ovarian Cyst

The Veteran contends that she presently has hemorrhagic ovarian cysts on both ovaries, which are related to the diagnosis of a left hemorrhagic ovarian cyst in service.  See February 2013 Statement in Support of Claim; May 2014 VA Form 9.

In furtherance of this claim, the Veteran has undergone two VA examinations; first in May 2011 and then in April 2014.  Following the May 2011 examination, the VA examiner noted a pelvic ultrasound of the Veteran's uterus conducted in April 2011 showed a cyst on the right ovary.  May 2011 Gynecological Conditions VA Examination Report.  Additionally, it revealed a left adnexal mass effect containing some calcification with surrounding cystic structure.  See March 2012 Rating Decision (the RO denied the Veteran's service connection claim for a left adnexal mass, secondary to a hemorrhagic ovarian cyst, which she did not appeal).  

Similarly, in April 2014, the VA examiner acknowledged the Veteran's diagnosis of a left ovarian cyst in service in June 2002.  April 2014 Gynecological Conditions VA Examination Report.  However, the VA examiner noted it appeared to have resolved by February 2010 according to an ultrasound conducted at that time.  The VA examiner explained that ovarian cysts generally resolved on their own without intervention and remained asymptomatic unless there is torsion or rupture of the ovary.  In this instance, there was no evidence either occurred.  Aside from ovarian cysts, the VA examiner noted she was also diagnosed with a uterine fibroid and cancer of the endocervix, which required a hysterectomy.  Thus, the pelvic pain she complained of was likely due to these other conditions.  

Unfortunately, neither VA examiner addressed whether the cyst on the right ovary was caused by or otherwise related to the Veteran's left hemorrhagic ovarian cyst in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, a remand is necessary to obtain another VA examination.


II.  Service Connection for a 
Neurological Disability of the Right Upper Extremity

The Veteran contends that she continues to suffer from carpal tunnel syndrome in her right wrist, which was first diagnosed in service.  See May 2012 Statement in Support of Claim; February 2013 Statement in Support of Claim.

As a preliminary matter, the Board notes the Veteran first filed a service connection claim for carpal tunnel syndrome of the right wrist in March 2010.  See March 2010 Veteran's Application for Compensation or Pension.  In an August 2010 rating decision, the RO denied the claim finding that there was insufficient evidence of a current diagnosis of carpal tunnel syndrome of the right wrist.  She did not initiate an appeal as to this decision.

Prior to the expiration of one year following notification of the August 2010 rating decision, in April 2011, the Veteran submitted a letter requesting reconsideration.  New evidence was associated with the claims file subsequent thereto, and in response the RO issued a rating decision in March 2012.  In this rating decision, the RO affirmed the denial of service connection for carpal tunnel syndrome of the right wrist finding that while new evidence had been received it was not material. 

Generally, "new" evidence is defined as existing evidence not previously submitted to agency decisions makers, while "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The evidence must not be cumulative or redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.

Here, a review of the claims file discloses that following the August 2010 rating decision, a May 2011 VA Examination Report; VA neurology treatment notes beginning in November 2010; VA rheumatology treatment notes beginning in June 2011; and an April 2014 Peripheral Nerves VA Examination Report were associated with the claims file.  These medical records addressed the issue of whether there was a current diagnosis of carpal tunnel syndrome of the right wrist.  As such, they are material.  Accordingly, the August 2010 rating decision never became final.  38 C.F.R § 3.156(b); cf. 38 U.S.C. § 7105(c) (2012); 38 C.F.R. 
§ 20.1103 (2017).

During the August 2017 travel Board hearing the Veteran testified that she was scheduled for electromyography (EMG) study the following day.  August 2017 Board Hearing Transcript at 30.  A review of the claims file produces no results for an EMG or nerve conduction study from August 2017 or later.  For this reason, a remand is necessary to obtain a copy of any outstanding EMG or nerve conduction studies.

III. Service Connection for a 
Neurological Disability of the Left Upper Extremity

The Veteran contends that she suffers from radiculopathy of the left upper extremity, secondary to her service-connected cervical spine disability.  See May 2012 Statement in Support of Claim; February 2013 Statement in Support of Claim.

For the reason noted above, the Board finds a remand is also necessary with respect to this claim to obtain a copy of any outstanding EMG or nerve conduction studies.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether there are any relevant, outstanding VA or private treatment records, to include any EMG or nerve conduction studies conducted between August 2017 to the present.  If so, secure any necessary authorization from her to obtain a copy of the treatment records from each treatment provider or facility identified by her.  Thereafter, obtain a copy of all treatment records identified.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of her claimed neurological disability(ies) of the right and left upper extremities. 

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a neurological disability(ies) of the right and left upper extremities.

b. Reconcile all prior diagnoses of a neurological disability(ies) of the right and left upper extremities with the current findings, to include carpal tunnel syndrome and radiculopathy.  As to any prior diagnosis that cannot be reconciled with the current findings, explain why.

c. For any current diagnosis or prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include the diagnosis of bilateral carpal tunnel syndrome in service, and explain why.

d. For any diagnosis that was not caused by or is otherwise related to the Veteran's active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated by the service-connected cervical spine disability.

e. In rendering an opinion, the examiner should discuss the Veteran's relevant lay statements. 

3. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the nature and etiology of her claimed hemorrhagic ovarian cyst(s).

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of an ovarian cyst(s) on either ovary, to include any diagnoses made during the pendency of this claim regardless of whether it has resolved.

b. If there is or was a cyst(s) on either ovary during the pendency of this claim, opine was to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include the diagnosis of a left hemorrhagic cyst in service, and explain why.

c. In rendering an opinion, the examiner should discuss the diagnoses of a uterine fibroid and cancer of the endocervix noted by the April 2014 VA examiner.

d. In rendering an opinion, the examiner should discuss the Veteran's relevant lay statements.

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

